Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-11, 13-15, 24, 25 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee Pub. No. US 2014/0145979 A1 [Lee].
1.  Lee discloses a display device [Fig. 2] comprising: a light-emitting device [130] disposed on a 
substrate [110];  an encapsulation unit [233, 231, 213 and 211 for instance] disposed on the light-emitting device;  a plurality of touch electrodes [220] disposed on the encapsulation unit;  and a plurality of bridges [Figs. 4A and 4B] disposed on the encapsulation unit, each of the plurality of bridges [225a] having an opening formed therein [openings formed by 41p and with 221a]. 
2.  Lee discloses wherein the opening comprises a plurality of openings [Figs. 4A and 4B, openings shown in Fig. 4A and/or openings of 221a for instance]. 
 	3.  Lee discloses wherein the plurality of openings are linearly disposed [Figs. 4A and 4B as shown generally].
4.  Lee discloses wherein the plurality of touch electrodes comprise: a plurality of first touch electrodes arranged in a first direction [Fig. 4C]; and a plurality of second touch electrodes arranged in a second direction, which intersects the first direction [Fig. 4A, adjacent electrode], and the plurality of bridges [Fig. 4C (d)] comprise: first bridges configured to interconnect the plurality of first touch 
electrodes [one of the bridges as shown]; and second bridges configured to interconnect the plurality of 

5.  Lee discloses a touch dielectric film [Fig. 4C (d), 223 for instance] disposed between the first bridges and the second bridges [as shown generally], wherein the plurality of first touch electrodes, the plurality of second touch electrodes, and the first bridges are disposed on the encapsulation unit [Fig. 2 where all layers are on the encapsulation unit], the second bridges are disposed on the touch dielectric film [Fig. 4C (d), on 223], and the second bridges are connected to the plurality of second touch electrodes, which are exposed through touch contact holes formed through the touch dielectric film [¶ 110].
7.  Lee discloses a touch dielectric film disposed between the first bridges and the second bridges [Fig. 4C (d), 223], wherein the second bridges are disposed on the encapsulation unit [Fig. 2 where all layers are on encapsulation unit], the plurality of first touch electrodes, the plurality of second touch electrodes, and the first bridges are disposed on the touch dielectric film [Fig. 4C (d), both of 41br shown], and the plurality of second touch electrodes are connected to the second bridges, which are exposed through touch contact holes formed through the touch dielectric film [¶ 110].
9.  Lee discloses wherein at least one of the first bridges, the second bridges, the plurality of first touch electrodes, or the plurality of second touch electrodes is configured to have a structure in which 
a plurality of conductive films is stacked [Fig. 2, where the TFT is stacked on the touch electrodes].
10.  Lee discloses wherein at least one of the plurality of conductive films is configured to have a multi-layered structure [Fig. 2 the TFT is multi-layered].
11.  Lee discloses wherein at least one of the plurality of conductive films is configured to have a multi-layered structure comprising one of aluminum Al, titanium Ti, copper Cu, molybdenum Mo, indium tin oxide ITO, or indium zinc oxide IZO [¶ 61].

14.  Lee discloses wherein the mesh-shaped conductive film overlaps a bank configured to define a light-emitting region of the light-emitting device [Fig. 2 OLED bank].
15.  Lee discloses wherein the opening overlaps the light-emitting region [Fig. 2 where light-emitting region includes the opening].
24.  Lee discloses wherein the display device is bendable and curvable [¶ 76]. 
25.  Lee discloses wherein an organic layer is disposed in a bendable and curvable region of the display device [¶ 76].
45.  Lee discloses wherein the encapsulation unit comprises a first inorganic encapsulation layer and a second inorganic encapsulation layer that face each other in a state in which an organic 
encapsulation layer is disposed therebetween [Fig. 2: 233, 213 & 211 and see ¶ 49], the second inorganic encapsulation layer [211] is disposed so as to cover an upper surface and a side surface of the organic encapsulation layer [as shown generally], and the organic encapsulation layer [213] is disposed so as to cover an upper surface and a side surface of the first inorganic encapsulation layer [233].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the second bridges are disposed between the plurality of first touch electrodes, the plurality of second touch electrodes, and the encapsulation unit, since rearranging the location of parts of an invention is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).
	12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as required by this claim, since selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

	Claims 18, 19, 26, 29, 30 and 32-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suh Pub. No. US 2016/0365027 A1 [Suh].
 18.  Lee is silent on a routing line connected to the plurality of first touch electrodes and to the plurality of second touch electrodes.  However Suh teaches such limitations [¶ 118].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
19.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the routing line is formed along a side surface of the encapsulation unit, since rearranging the location of parts of an invention is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).    
26.  Lee in view of Suh teaches wherein the routing line is configured to have a structure in which a plurality of routing layers, comprising a lower routing layer and an upper routing layer, are stacked [Suh Fig. 8, LW1 and LW2 for instance].
29.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the lower routing layer is disposed on a same layer and is made of a same material as one of the first bridges and the second bridges, and the upper routing layer is disposed on a same layer and is made of a same material as another one of the first bridges and the second bridges, since selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
30.  Lee in view of Suh teaches a touch pad [Lee Fig. 4A, 41c for instance] connected to the routing line, wherein at least one of the upper routing layer or the lower routing layer is connected to the touch pad [where this is met in the modified invention].
32.  Lee in view of Suh teaches an interlayer film disposed between the upper routing layer and the lower routing layer [Suh Fig. 8 any line between LW1 and LW2 for instance].
33.  Lee in view of Suh teaches wherein the interlayer film comprises one of a transparent conductive film and a transparent dielectric film [Suh Fig. 8 where it must be conductive]. 
34.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein at least one of the upper routing layer, the lower routing layer, In re Leshin, 125 USPQ 416 (CCPA 1960). 
35.  Lee in view of Suh teaches a touch pad connected to the routing line [Suh Fig. 8, TP1 and TP2], wherein the touch pad is configured to have a structure in which a plurality of pad layers is stacked [where multiple are stacked in each direction].
36.  Lee in view of Suh teaches wherein at least one of the plurality of pad layers is configured to have a multi-layered structure [Fig. 8 where the pads are multi-layered, i.e., interwoven]. 
 37.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein at least one of the pad layers comprises one of titanium/aluminum/titanium or molybdenum/aluminum/molybdenum, since selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
38.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein at least one of the plurality of pad layers is disposed on a same layer and is made of a same material as at least one of the first bridges or the second bridges, since selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
39.  Lee in view of Suh teaches wherein a total number of routing lines extending from a left side and a right side of the display device to the touch pad [Suh Fig. 8 portions connected to touch pads] is equal to or different from a total number of routing lines extending from an upper side and a lower side of the display device to the touch pad [as shown generally].
40.  Lee in view of Suh teaches a thin film transistor connected to the light-emitting device [Lee Fig. 2, TFT], wherein the thin film transistor comprises: a gate electrode [123] disposed on the substrate; 
41.  Lee in view of Suh teaches wherein the routing line and the touch pad, disposed at an outer edge of the substrate, are disposed on one of a plurality of dielectric films located between the light-emitting device and the substrate [where this must occur in the modified invention].
42.  Lee in view of Suh teaches wherein the plurality of dielectric films comprise: a gate dielectric film disposed on the gate electrode and the active layer of the thin film transistor [Lee Fig. 2, 129a]; a passivation film disposed between the source electrode and the drain electrode and the active layer of the thin film transistor [129b]; and a planarization layer disposed on the source electrode and the drain electrode [129c].
43.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the routing line overlaps at least one of the gate dielectric film, the passivation film, a bank configured to define a light-emitting region of the light-emitting device, the 
planarization layer, or the encapsulation unit at the outer edge of the substrate, since rearranging the location of parts of an invention is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).
44.  Lee in view of Suh is silent on wherein a distance between the substrate and the routing line is smaller than a distance between the substrate and the plurality of touch electrodes.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Suh as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suh and further in view of Choi et al. Pub. No. US 2017/0262109 A1 [Choi].
21.  Lee in view of Suh is silent on a touch buffer film disposed between the encapsulation unit and the plurality of touch electrodes.  However Choi teaches these limitations [¶ 207 and Fig. 7G].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee in view of Suh with Choi as required by this claim, since such a modification improves conductivity.  
22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the routing line is formed along a side surface of the touch buffer film, since rearranging the location of parts of an invention is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 6, 16, 17, 20, 23, 27, 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gustavo Polo/              Primary Examiner, Art Unit 2694